Citation Nr: 0412922	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  02-11 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right arm and shoulder injury.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2001 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), that denied the above claims.  

These claims are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  



REMAND

Additional development is required in order to fulfill the 
duty to assist.  The veteran was afforded a VA medical 
examination in September 2002.  The examiner made a diagnosis 
of hip arthritis, severe in the left hip and moderate in the 
right hip.  The examiner opined that the arthritis was most 
likely due to traumatic injury.  

The veteran has urged that his bilateral hip and bilateral 
knee disorders are related to his paratrooper training 
activities.  He notes that he engaged in repetitive parachute 
jumps during his training in service.  This is consistent 
with the record.  However, the VA examination does not 
reflect an opinion as to whether it is at least as likely as 
not that the arthritis which the veteran has in his hips was 
caused by parachute jumping in service.  Additionally, 
although that VA examination found no right knee arthritis, 
based on X-rays, the left knee was not X-rayed.  In fact, an 
orthopedic consultation report dated in August 2001 contains 
a diagnosis of degenerative arthritis of the left knee based 
upon X-ray findings.  Moreover, prior x-rays in May 2000 
revealed early post traumatic degenerative joint disease of 
the right knee.  Therefore, due to the nature of the 
veteran's service history and the medical findings, an 
additional VA examination and opinion are required.  Further, 
the veteran's Social Security Administration (SSA) disability 
records and any recent treatment records for his claimed 
disabilities should be obtained.  

Accordingly, this case is REMANDED for the following actions:

1.  Inform the veteran about the 
information and evidence not of record 
that is necessary to substantiate the 
claims; about the information and 
evidence that VA will seek to provide on 
his behalf; about the information and 
evidence he is expected to provide; and 
request or tell the veteran to provide 
any evidence in his possession that 
pertains to the claims. 

2.  Ask the veteran to identify any 
medical care providers that have recently 
treated him for any right arm or shoulder, 
bilateral knee, or bilateral hip 
disabilities and make arrangements to 
obtain these records.

3.  Make arrangements to obtain a copy of 
any SSA decision denying or granting 
disability benefits to the veteran.  
Request from SSA copies of all the 
documents or evidentiary material that 
were used in considering the veteran's 
claim for disability benefits.

4.  Schedule the veteran for a VA 
orthopedic examination.  A copy of this 
remand and the claims folder must be made 
available to and reviewed by the examiner, 
and the examiner should state in the 
examination report whether or not the 
claims folder was reviewed.  All necessary 
tests, including x-rays if indicated, 
should be conducted and all clinical 
findings reported in detail.  

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any right 
arm/shoulder, right and left knee, and 
right and left hip disorders found to be 
present.  The examiner should state 
whether it is at least as likely as not 
that any currently diagnosed right 
arm/shoulder, right knee, left knee, right 
hip, or left hip disorder had its onset 
during active service or is related to any 
in-service disease or injury, including 
parachute jumping.  The examiner must 
provide a comprehensive report including 
complete and detailed rationales for all 
conclusions reached.

5.  Readjudicate the veteran's claims on 
appeal, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained as a 
result of this remand.  If the decision with 
respect to any of the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental statement 
of the case and afforded a reasonable period 
of time within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






